DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 3/30/21.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cappelle (7010894).
Claim 1.  Cappelle discloses a rectangular or square wall- or ceiling panel, comprising: 
a first profile on two opposing edges, and a second profile on the other two opposing edges of the wall- or ceiling panel (as seen in figure 35 and noted in the disclosure) wherein each such first profile consists of a panel groove (36 and/or between 19/21 and at 20/22 as seen in at least figures 1-15), an inner leg (19 and 20) on an installation side of the wall or ceiling panel and an outer leg (21 or 22 or 35) on a visible side of a panel, both the inner leg and the outer leg confining said panel groove (as seen in figures 1-15), wherein both said outer legs are longer than said inner legs 

    PNG
    media_image1.png
    200
    751
    media_image1.png
    Greyscale

Claim 4.  The panel of claim 1, wherein the visible side is a decorative side (as noted in the figures and disclosure).
Claim 5. The panel of claim 2, wherein the panel is beveled on at least one edge, (where they have a beveled shape as seen in at least figures 1-15).
Claim 21.  The panel of claim 1, wherein the panel is beveled on both opposing edges comprising the first profile (where they have a beveled shape as seen in at least figures 1-15).
Claim 22.  The panel of claim 1, wherein the panel is beveled on both opposing edges comprising the second profile (as seen in at least figure 35).
Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
Applicant’s argument that the groove 40 of Cappelle is not equivalent to the recess on the installation as claimed is not persuasive.  As noted in the figures, the groove 40 is a recess that starts and primarily exist on the installation side of the panel .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635